           Case 19-08843-JJG-13                      Doc 83          Filed 11/20/20              EOD 11/21/20 00:19:18                      Pg 1 of 3
                                                              United States Bankruptcy Court
                                                               Southern District of Indiana
In re:                                                                                                                 Case No. 19-08843-JJG
Roosevelt James                                                                                                        Chapter 13
Josephine Marie James
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0756-1                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Nov 18, 2020                                               Form ID: s013240                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 20, 2020:
Recip ID                 Recipient Name and Address
db/jdb                 + Roosevelt James, Josephine Marie James, PO Box 1306, Muncie, IN 47308-1306

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 20, 2020                                            Signature:           /s/Joseph Speetjens
    Case 19-08843-JJG-13      Doc 83 Filed 11/20/20 EOD 11/21/20 00:19:18     Pg 2 of 3
                              SO ORDERED: November 18, 2020.




                              ______________________________
                              Jeffrey J. Graham
                              United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT                  S013240 (rev 05/2019)
                               Southern District of Indiana
                                46 E. Ohio St., Rm. 116
                                 Indianapolis, IN 46204
In re:

Roosevelt James,                                     Case No. 19−08843−JJG−13
Josephine Marie James,
            Debtors.

                           ORDER SETTING HEARING
                ON OBJECTION TO CONFIRMATION OF AMENDED PLAN

An Objection to Confirmation of Amended Plan was filed on November 18, 2020, by the
Trustee John Morgan Hauber. The Court finds that it is appropriate to shorten the notice
time required by Fed.R.Bankr.P. 2002(b)(3).

IT IS ORDERED that a confirmation hearing on the Objection to Confirmation of
Amended Plan will be held as follows:

         Date: December 8, 2020
         Time: 02:30 PM EST
         Place: 877−848−7030; access code 8891756

After a plan has been confirmed, it may be modified only to the extent and under the
conditions stated in 11 U.S.C. § 1329.

IT IS FURTHER ORDERED that only the debtors, trustee, and filing party receive notice
of this hearing.

Motions for continuance must be filed no later than 7 days prior to the hearing. Motions
for continuance filed less than 7 days prior to the hearing will be granted only upon a
showing of good cause. Every motion for continuance must indicate whether opposing
counsel objects to the continuance or what efforts were made to contact opposing
counsel regarding the request for continuance.

Any referenced document can be found at pacer.insb.uscourts.gov or may be requested
from the filing party.

The Clerk's Office will distribute this order.
Case 19-08843-JJG-13   Doc 83   Filed 11/20/20   EOD 11/21/20 00:19:18   Pg 3 of 3
                                      ###
